Name: Council Directive 87/164/EEC of 2 March 1987 amending, on account of the accession of Spain, Directive 80/987/EEC on the approximation of the laws of the Member States relating to the protection of employees in the event of the insolvency of their employer
 Type: Directive
 Subject Matter: civil law;  labour market;  Europe;  European construction;  organisation of work and working conditions
 Date Published: 1987-03-11

 Avis juridique important|31987L0164Council Directive 87/164/EEC of 2 March 1987 amending, on account of the accession of Spain, Directive 80/987/EEC on the approximation of the laws of the Member States relating to the protection of employees in the event of the insolvency of their employer Official Journal L 066 , 11/03/1987 P. 0011 - 0011 Finnish special edition: Chapter 5 Volume 4 P. 0090 Swedish special edition: Chapter 5 Volume 4 P. 0090 *****COUNCIL DIRECTIVE of 2 March 1987 amending, on account of the accession of Spain, Directive 80/987/EEC on the approximation of the laws of the Member States relating to the protection of employees in the event of the insolvency of their employer (87/164/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Treaty of Accession of Spain and Portugal, and in particular Article 2 (3) thereof and to the Act of Accession attached thereto, and in particular Article 396 thereof, Having regard to the proposal from the Commission, Whereas Article 1 (2) of Directive 80/987/EEC (1) provides that Member States may, by way of exception, exclude claims by certain categories of employee from the scope of the Directive by virtue of the special nature of the employee's contract of employment or employment relationship; Whereas, under the said provision, the Kingdom of Spain has applied to have domestic servants employed by a natural persona excluded from the scope of the said Directive, by virtue of the special nature of their employment relationship; Whereas it is therefore necessary to amend the Annex to Directive 80/987/EEC in accordance with the guidelines laid down by Annex II, Chapter V, point 4 to the Act of Accession, HAS ADOPTED THIS DIRECTIVE: Article 1 With effect from 1 January 1986, section I of the Annex to Directive 80/987/EEC is amended as follows: (a) after 'A. GREECE', the following is inserted: 'B. SPAIN Domestic servants employed by a natural person.'; (b) B, C and D become respectively C, D and E. Article 2 This Directive is addressed to the Member States. Done at Brussels, 2 March 1987. For the Council The President P. DE KEERSMAEKER (1) OJ No L 283, 28. 10. 1980, p. 23.